DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/28/20 has been entered. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang US 2018/0076683 (the translated foreign priority document of Hwang with an effective filing date of 09-09-2016 is provided by the examiner) in view of Lee US 2010/0196174 in further view of machinebuilding.net (URL: http://www.machinebuilding.net/ta/t0418.htm) published 02-12-2014 in further view of Searles US 2,114,670 in further view of Yang US 10,428,871.

 	In Figs 1-2, Hwang discloses:
 	1.  An electric machine (see Fig 1) comprising: a stator assembly (2); a rotor assembly (4); and a support body (support body is read as the combination of the motor housing 1 and bracket 8 as in Fig 2); the rotor assembly comprising a shaft (3) to which is mounted a 
first bearing (5) and a second bearing (6) and a magnet (42) mounted on the shaft between the first bearing and the second bearing , and the support body comprising first and second bearing seats (81 and 12 respectively) to which the bearings (5, 6) of the rotor assembly are mounted.
 	Hwang is silent regarding the type of magnet used in the rotor and therefore Hwang does not disclose the rotor magnet 42 is a permanent magnet. 
 	Lee discloses the use of a permanent magnets in the rotor (see permanent magnet in 0077).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a permanent magnet rotor as taught by Lee in the motor of Hwang to gain the benefit of using a magnet type which is known to be used in vacuum cleaner motors wherein both Lee and Hwang disclose the use of motors in vacuum cleaner 
 	Hwang as modified above does not disclose wherein the first bearing is mounted to the first bearing seat by adhesive.
 	Machinebuilding.net discloses the use of adhesives for mounting bearings to a bearing housing (see paragraph 1 including “When engineering adhesives are employed in cylindrical assemblies, to bond one part inserted into another, they are known as retaining compounds or retainers. They are commonly used for installing bearings in housings or onto shafts”).
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize an adhesive to mount the bearing 6 of Hwang to the bearing housing 12 (where machinebuilding.net discloses the use of adhesive to mount bearings to bearing housings) to gain the benefit of “Adhesives can help to eliminate bearing spinout, preventing component damage by filling all surface irregularities. This way movement is prevented, completely eliminating fretting, while creating a fully sealed joint.” as taught by machinebuilding.net in paragraph 4.
  	Hwang does appear to disclose the second bearing is soft-mounted to the second bearing seat via elastic mesh 9, but does not disclose the second bearing is soft-mounted to the second bearing seat by an o-ring.
 	In e.g. Fig 2, Searles discloses soft mounting a bearing (10, 11, 12) to a bearing seat (5) via o-rings (14).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to mount the bearing 5 of Hwang with o-rings (as a substitution for “The bearing is thus quite securely held in the 30 strap housing and due to the formation of the housing the outer ring and resilient rings 14-14 will take reasonable thrust as well as radial loads. Furthermore, due to the resiliency of the rubber, the bearing will be to some extent self-aligning and self-positioning within the limits of the resiliency of the rubber supporting means. Furthermore, due to the sound-deadening or vibration absorbing qualities of the rubber or other supports 14-14 the bearing will be substantially 40 quieter than other shaft mounts generally employed.”
 	Hwang does not appear to disclose wherein the first bearing comprises an annular groove on an outer surface of the first bearing, and wherein the annular groove provides a channel in which adhesive can be located.
 	In Figs 1-2, Yang discloses a bearing 9 comprising an annular groove 5 on an outer surface of the bearing, and wherein the annular groove provides a channel in which adhesive  12 can be located (see annular ring in e.g. claim 1 and adhesive in e.g. claim 9).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a groove as taught by Yang in the bearing(s) of Hwang as modified above to gain the benefit of  allowing the inclusion of a sensor in the bearing to allow “the measurement of strains in the bearing ring” as taught by Yang in col 4 lines 9-12.

 	Hwang as modified above in claim 1 discloses:

 
 	3.  The electric machine of claim 2, wherein the electric machine is a compressor (Fig 1 of Hwang shows a compressor which is the same general type of compressor that applicant discloses. Air is drawn in from an air inlet 72, and the air is driven across a diffuser 74 where the static pressure is increased [see 0091-0093 of Hwang corresponding to page 12 at 0007-0009 of the translation of the foreign priority document] and the air is directed to an outlet 11 of the housing 1 which is the same general  manner of operation which applicant discloses.) and the load is an impeller (71 of Hwang). 

 	7.  The electric machine of claim 1, wherein the support body (support body is read as the combination of the motor housing 1 and bracket 8 as in Fig 2 of Hwang) comprises an elongate central part (elongated central part is interior portion of the combination of the motor housing 1 and bracket 8 as in Fig 2 of Hwang), and the first and second bearing seats (12 and 81 of Hwang) are positioned axially at opposite ends of the elongate central part (see Figs 1-2 of Hwang), such that the permanent magnet (permanent magnets as taught by Lee on rotor 4 of Hwang) is positioned within the elongate central part of the support body (see Fig 2 of Hwang where the rotor 4 is positioned inside the combination of motor housing 1 and bracket 8). 
 
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang US 2018/0076683 (the translated foreign priority document of Hwang with an effective filing date of 09-09-2016 is provided by the examiner) in view of Lee US 2010/0196174 in further view of machinebuilding.net (URL: http://www.machinebuilding.net/ta/t0418.htm) published 02-12-2014 in further view of Searles US 2,114,670 in further view of Yang US 10,428,871 in further view of Kenyon US 2008/0304986.
Regarding claim 4, the impeller of Hwang appears to be a mixed flow impeller wherein the flow is directed axially downward to the diffuser 74 and also directed tangentially which is the purpose of the diffuser itself; however, Hwang does not explicitly state the type of impeller. 
Kenyon discloses the use of a mixed flow impeller 250 (see Fig 3 and 0091).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a mixed flow impeller as taught by Kenyon in the system of Hwang as modified above to gain the benefit of utilizing an impeller known for use in vacuum cleaner applications wherein both Kenyon and Hwang disclose the use of impellers in vacuum cleaner applications (see 0053 of Kenyon and 0003 of Hwang).   
 	 













Claims 1-3, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang US 2018/0076683 (the translated foreign priority document of Hwang with an effective filing date of 09-09-2016 is provided by the examiner) in view of Lee US 2010/0196174 in further view of machinebuilding.net (URL: http://www.machinebuilding.net/ta/t0418.htm) published 02-12-2014 in further view of Searles US 2,114,670 in further view of Shinji US 2010/0328819.

 	In Figs 1-2, Hwang discloses:

first bearing (5) and a second bearing (6) and a magnet (42) mounted on the shaft between the first bearing and the second bearing , and the support body comprising first and second bearing seats (81 and 12 respectively) to which the bearings (5, 6) of the rotor assembly are mounted.
 	Hwang is silent regarding the type of magnet used in the rotor and therefore Hwang does not disclose the rotor magnet 42 is a permanent magnet. 
 	Lee discloses the use of a permanent magnets in the rotor (see permanent magnet in 0077).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a permanent magnet rotor as taught by Lee in the motor of Hwang to gain the benefit of using a magnet type which is known to be used in vacuum cleaner motors wherein both Lee and Hwang disclose the use of motors in vacuum cleaner applications (see 0059 of Lee and 0003 of Hwang corresponding to page 1, 0002 of the translation of the foreign priority document).   
 	Hwang as modified above does not disclose wherein the first bearing is mounted to the first bearing seat by adhesive.
 	Machinebuilding.net discloses the use of adhesives for mounting bearings to a bearing housing (see paragraph 1 including “When engineering adhesives are employed in cylindrical assemblies, to bond one part inserted into another, they are known as retaining compounds or retainers. They are commonly used for installing bearings in housings or onto shafts”).

  	Hwang does appear to disclose the second bearing is soft-mounted to the second bearing seat via elastic mesh 9, but does not disclose the second bearing is soft-mounted to the second bearing seat by an o-ring.
 	In e.g. Fig 2, Searles discloses soft mounting a bearing (10, 11, 12) to a bearing seat (5) via o-rings (14).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to mount the bearing 5 of Hwang with o-rings (as a substitution for the elastic mesh 9) as taught by Searles to gain any or all of the benefits described by Searles in col 2 lines 30-42: “The bearing is thus quite securely held in the 30 strap housing and due to the formation of the housing the outer ring and resilient rings 14-14 will take reasonable thrust as well as radial loads. Furthermore, due to the resiliency of the rubber, the bearing will be to some extent self-aligning and self-positioning within the limits of the resiliency of the rubber supporting means. Furthermore, due to the sound-deadening or vibration absorbing qualities of the rubber or other supports 14-14 the bearing will be substantially 40 quieter than other shaft mounts generally employed.”

 	In Fig 6, Shinji discloses a configuration for mounting a bearing unit 12 to a base 4 including an annular groove (ring shaped grooves44ba and 44bb) is provided in an outer surface of the bearing (bearing unit 12) and the bearing seat (ring shaped grooves 4ja, 4jb in the base 4), the annular groove providing a channel in which adhesive (glue 54) can be located.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize annular grooves for glue to as taught by Shinja in the system of Hwang as modified above to attach bearing 6 of Hwang to gain the benefit of "In this case, the glue strength and the airtightness can be improved" as taught by Shinja in 0088.


 	Hwang as modified above in claim 1 discloses:
 	2.  The electric machine of claim 1, wherein the shaft is driving a load (impeller 71 of Hwang) mounted to one end of the shaft, and the second bearing (5 of Hwang) is closer to the load than the first bearing (6 of Hwang) (see e.g. Fig 1 of Hwang). 
 
 	3.  The electric machine of claim 2, wherein the electric machine is a compressor (Fig 1 of Hwang shows a compressor which is the same general type of compressor that applicant discloses. Air is drawn in from an air inlet 72, and the air is driven across a diffuser 74 where the static pressure is increased [see 0091-0093 of Hwang corresponding to page 12 at 0007-0009 of 

 	7.  The electric machine of claim 1, wherein the support body (support body is read as the combination of the motor housing 1 and bracket 8 as in Fig 2 of Hwang) comprises an elongate central part (elongated central part is interior portion of the combination of the motor housing 1 and bracket 8 as in Fig 2 of Hwang), and the first and second bearing seats (12 and 81 of Hwang) are positioned axially at opposite ends of the elongate central part (see Figs 1-2 of Hwang), such that the permanent magnet (permanent magnets as taught by Lee on rotor 4 of Hwang) is positioned within the elongate central part of the support body (see Fig 2 of Hwang where the rotor 4 is positioned inside the combination of motor housing 1 and bracket 8). 
 
 	8.  The electric machine of claim 7, wherein the elongate central part (elongated central part is interior portion of the combination of the motor housing 1 and bracket 8 as in Fig 2 of Hwang) supports the stator assembly (2 of Hwang) (see Fig 2 and 0042 of Hwang corresponding to page 6 at 0003 of the translation of the foreign priority document).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang US 2018/0076683 (the translated foreign priority document of Hwang with an effective filing date of 09-09-2016 is provided by the examiner) in view of Lee US 2010/0196174 in further view of machinebuilding.net (URL: http://www.machinebuilding.net/ta/t0418.htm) published 02-12-2014 in further view of Searles US 2,114,670 in further view of Shinji US 2010/0328819 in further view of Kenyon US 2008/0304986.
Regarding claim 4, the impeller of Hwang appears to be a mixed flow impeller wherein the flow is directed axially downward to the diffuser 74 and also directed tangentially which is the purpose of the diffuser itself; however, Hwang does not explicitly state the type of impeller. 
Kenyon discloses the use of a mixed flow impeller 250 (see Fig 3 and 0091).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a mixed flow impeller as taught by Kenyon in the system of Hwang as modified above to gain the benefit of utilizing an impeller known for use in vacuum cleaner applications wherein both Kenyon and Hwang disclose the use of impellers in vacuum cleaner applications (see 0053 of Kenyon and 0003 of Hwang).   


Response to Arguments
Applicant's arguments regarding Searles have been fully considered but they are not persuasive. 
Applicant argues:
The above rejection detailed in the Office Action, fails to establish aprima facie case of obviousness for at least two reasons :(1) the alleged modification would modify Hwang inoperable for its intended purpose; and (2) the alleged modification would change the principle of operation of Hwang.
MPEP § 2142 states that “impermissible hindsight must be avoided and the legal conclusion must be reached on the bases of facts gleaned from the prior art.” Under this framework, a proper obviousness rejection requires a reasoned statement for why a person of skill in the art would have made the combination. However, a combination if the references used in the combination themselves teach away from the proposed combination. For instance, MPEP § 2143.01(V) states “if proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)”. Furthermore, MPEP § 2143.01(VI) states “If the proposed modification or combination of the prior art would change the 
 	In this case, Hwang teaches away from the combination proposed by the Office Action.The Examiner alleges that Hwang in light of the teachings of Searless, teaches or suggests the current invention by replacing the elastic mesh with an alternative soft mount via o-rings. 
 	Assuming, arguendo, that a person skilled in the art would remove the elastic mesh and replace it with an O-ring, the combination fails as a matter of law because the proposed modification would render Hwang inoperable for its intended purpose. Specifically Paragraphs 0009, 0021 and 0022 of Hwang state that the elastic mesh with its plurality of pores efficiently dissipates heat and dampens the noise and vibration from the motor and increase the lifespan of the bearing. For instance paragraph [0021] of Hwang states: “According to the present disclosure, the plurality of pores formed in the elastic mesh can efficiently dissipate heat transferred from the bearing while assisting the elastic mesh to be smoothly elastically deformed. In some implementations, the elastic mesh having the plurality of pores can generate a damping effect, thereby absorbing external impact. Thus, it may be possible to highly reduce noise and vibration and to improve the reliability of the motor.”
Thus, Hwang teaches away from replacing the elastic mesh with an o-ring as proposed by the Office Action because making this modification would create a thermally inefficient and noisier motor and further reduce the lifespan of the bearing. There is no suggestion in either Hwang nor Searless that the motor of Hwang would benefit from such a modification, but there is an explicit teaching in Hwang that such a modification would alter the principle of operation of the motor in Hwang.
Thus for at least the reasons above, the Office Action fails to establish a prima facie case of obviousness. However in an effort to advance prosecution, the applicant presents an amended claim 1.
 
Examiner answers:
 	Firstly, in col 2 lines 30-42 Searles discloses: “The bearing is thus quite securely held in the 30 strap housing and due to the formation of the housing the outer ring and resilient rings 14-14 will take reasonable thrust as well as radial loads. Furthermore, due to the resiliency of the rubber, the bearing will be to some extent self-aligning and self-positioning within the limits of the resiliency of the rubber supporting means. Furthermore, due to the sound-deadening or vibration absorbing qualities of the rubber or other supports 14-14 the bearing will be substantially 40 quieter than other shaft mounts generally employed.”
 	Thus, like Hwang, the soft mount of Searles also has “sound-deadening” and “vibration absorbing qualities”. 
	Secondly, Hwang discloses the pores (openings) of the elastic mesh allow heat to be transferred from the bearing. As shown in Fig 2, Searles leaves a large opening between the o-rings 14 which would allow the heat to transfer from the bearings in the same manner as the pores (openings) of Hwang’s elastic mesh allow heat to transfer from the bearing. 
 	Therefore, one of ordinary skill in the art would understand that the combination of Hwang and Searles (1) does not render Hwang inoperable for its intended purpose; and (2) does not change the principle of operation of Hwang. 
 	Thirdly, the Searles reference was merely used to teach an alternative soft mounting technique known in the art (i.e. a simple substitution [as in rationale B in MPEP 2143 I.] of one known soft mounting technique for another known soft mounting technique which provides predictable results of: "The bearing is thus quite securely held in the 30 strap housing and due to the formation of the housing the outer ring and resilient rings 14-14 will take reasonable thrust as well as radial loads. Furthermore, due to the resiliency of the rubber, the bearing will be to some extent self-aligning and self-positioning within the limits of the resiliency of the rubber supporting means. Furthermore, due to the sound-deadening or vibration absorbing qualities of the rubber or other supports 14-14 the bearing will be substantially 40 quieter than other shaft mounts generally employed." as taught by Searles in col 2 lines 30-42).
 	Thus, the claim rejections under 35 USC 103 correspond to the exemplary rationales that support a conclusion of obviousness set forth in MPEP 2143 I. Therefore, the claim rejections under 35 USC 103 are maintained as an obvious combination given the clear teachings of the prior art and the obvious rationales for supporting a conclusion of obviousness as set forth in MPEP 2143 I.
   
Applicant’s other arguments with respect to the pending claim(s) and the newly added limitations to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New references, Yang and Shinji, are being used to teach the limitations which applicant argues.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/Examiner, Art Unit 3746